Exhibit 10.4
SEPARATION AGREEMENT
1. Kristen L. Magnuson (“Executive”) has been employed by JDA Software Group,
Inc. (the “Company”) since September 8, 1997, and she is currently employed by
the Company as its Executive Vice President and Chief Financial Officer pursuant
to that certain Executive Employment Agreement, effective as of July 23, 2002,
by between the Company and Executive (the “Employment Agreement”). Executive and
the Company have determined that they will terminate their employment
relationship later this year, and it is the Company’s desire to ensure that
there is a smooth and orderly transition of Executive’s duties, to provide
Executive with certain separation benefits that she would not otherwise be
entitled to receive upon her retirement, and to resolve any claims that the
parties have or may have against each other. Accordingly, Executive and the
Company hereby agree to supersede and replace the Employment Agreement in its
entirety with this Agreement. This Agreement will become effective on the eighth
day after it is signed by Executive (the “Effective Date”), provided that
Executive has not revoked this Agreement (by email notice to Michael Bridge at
michael.bridge@jda.com) prior to that date.
2. Executive and the Company hereby agree that, except as provided in
Section 3(b)(ii) below related to Executive’s service as an appointed officer or
director of the Company’s subsidiaries, her employment with the Company will
terminate effective as of 90 calendar days from the Effective Date (the
“Termination Date”).
3. Executive and Company hereby agree that during the 90-day period between the
Effective Date and the Termination Date (the “Transition Period”):
          (a) Executive will continue to perform her duties for the Company in a
professional and timely manner in accordance with past practices to the
reasonable satisfaction of the Company and will retain her title of Executive
Vice President and Chief Financial Officer;
          (b) Executive will work with the Company to ensure an orderly and
complete transition of her duties by the Termination Date and will cooperate and
provide assistance as requested during the Transition Period with all matters
reasonably related to her role as Executive Vice President and Chief Financial
Officer, including, but not limited to, the following:
               (i) assistance with the Company’s 2009 Annual Stockholders
Meeting, consistent with past practices;
               (ii) management of the Company’s subsidiaries of which Executive
is a director and/or appointed officer consistent with past practices (such
service may continue, at the discretion of the Company, subject to Executive’s
consent, not to be unreasonably withheld, beyond the Transition Period for a
period not to exceed one (1) year from the Effective Date);
               (iii) cooperation with the Company to effectively resign as a
director and/or officer of the Company’s subsidiaries, including the execution
of documents related thereto;
               (iv) providing reasonably required assistance relating to
litigation or threatened litigation involving the Company for which Executive’s
related expenses shall be reimbursed by the Company;
               (v) input, analysis and communication as requested related to the
Company’s credit facilities;
               (vi) input as requested by Executive’s successor or other Company
executives regarding Company finance and accounting processes, controls and
procedures; and

1



--------------------------------------------------------------------------------



 



               (vii) assistance reasonably required relating to regulatory
investigations for which Executive’s related expenses shall be reimbursed by the
Company.
     During the Transition Period, the Company will continue to provide
Executive with her current base salary and employee fringe benefits. Executive
will work remotely during the Transition Period, except when her presence in the
office is expressly requested. The parties acknowledge the Executive plans to
undergo hip replacement surgery during the Transition Period, and, consequently,
may be unavailable or have limited availability to work for a reasonable period
of time.
4. Executive and Company hereby agree that, subject to Executive’s strict
compliance with all the terms of this Agreement, and to her extension of the
release of claims in Paragraph 5 without revocation as described below and the
execution of the Confidential Separation and Release Agreement attached hereto
as Exhibit A (the “Release Agreement”), the Company will provide Executive with
the following:
          (a) a lump sum severance payment of $824,750, which shall be subject
to applicable withholding and paid to Executive on the Termination Date and
shall be deemed to include (i) Executive’s current base salary for two (2) years
($574,750); and (ii) Executive’s cash bonus for 2009 of $250,000, which amount
has been determined as assuming satisfaction of all performance based milestones
at the 100% level by both the Company and Executive, without regard to actual
level of performance.
          (b) upon the Termination Date, Executive will be paid all of her
accrued, unused paid time off that she earned during her employment with the
Company;
          (c) the immediate acceleration of all unvested equity awards granted
pursuant to the Company’s 2005 Performance Incentive Plan (“2005 Plan”) set
forth on Exhibit B hereto, which in no event shall include any performance
shares awards subject to the Company’s 2009 earnings before income tax,
depreciation and amortization and the Company shall take, prior to the Effective
Date, all action reasonably necessary to effect such acceleration under the 2005
Plan and applicable securities laws including Rule 16b-3(d) promulgated under
the Securities Exchange Act of 1934;
          (d) all of Executive’s stock options that have not otherwise
terminated shall be exercisable until one month following Executive’s effective
resignation from all Participating Companies (as defined in applicable options
plans of the Company pursuant to which the options are subject), which
resignation, in any event, shall take place no later than the one (1) year
anniversary of the Effective Date;
          (e) in the event that Executive timely elects to obtain continued
group health insurance coverage under COBRA following the Termination Date, the
Company will pay the premiums for such coverage through the earlier of (i) the
date that is two (2) years following the Termination Date, or (ii) the first
date on which Executive becomes eligible for other group health insurance
coverage pursuant to Executive’s subsequent employment; thereafter, Executive
may elect to purchase continued group health insurance coverage under COBRA at
her own expense;
          (f) outplacement assistance at the Company’s expense and reimbursement
of outplacement and job search expenses (including, without limitation, travel
expenses, recruiter fees, outplacement consultant fees, administrative expenses,
etc.), provided, that the cost to the Company of such assistance and
reimbursement of such expenses shall not exceed $10,000;
          (g) reimbursement of Executive’s legal counsel fees in connection with
this Agreement not to exceed $15,000;
          (h) Section 7.5 of the Employment Agreement, Federal Excise Tax under
Section 4999 of the Code, shall survive and continue to be effective, to the
extent applicable, to payments to Executive

2



--------------------------------------------------------------------------------



 



under this Agreement. For the avoidance of doubt, this subsection (h) shall not
imply that this Agreement is related to a change in control.
In the event of any material breach by Executive of any of the provisions of
this Agreement, Executive shall not be entitled to receive any payments or
benefits under this Paragraph 4, and her failure to receive any of these
payments and/or benefits as a result of her material breach shall not affect or
impair the validity of the remainder of this Agreement, including, but not
limited to, Paragraphs 5 through 11. Executive acknowledges and agrees that she
shall not be entitled to any payments or benefits from the Company other than
those expressly set forth in this Paragraph 4 or as otherwise provided pursuant
to the terms of any applicable employee benefit plan or indemnification
agreement.
5. In consideration of the payments and benefits described in Paragraph 4,
Executive has executed the Release Agreement. As further consideration for the
payments and benefits described in Paragraph 4, Executive shall extend this
release of claims through and including the Termination Date by re-executing the
Release Agreement on the space provided at the end of the Agreement on or after
the Termination Date. In consideration of the agreements described in
Paragraph 3, the Company has executed the Release Agreement. As further
consideration for the agreements of Executive in Paragraph 3, provided Executive
is not in breach of this Agreement or the confidentiality letter agreement,
dated September 3, 1997 (the “Proprietary Information and Inventions Agreement”)
the Company shall extend this release of claims through and including the
Termination Date by re-executing the Release Agreement on the space provided at
the end of the Agreement on or after the Termination Date. Notwithstanding the
executed Release Agreement, it is expressly understood that this release does
not apply to, and shall not be construed as, a waiver or release of any claims
or rights that cannot lawfully be released by private agreement, including any
applicable statutory indemnity rights under Delaware law.
6. As further consideration of the payments and benefits described in
Paragraph 4, Executive agrees for the two-year period following the Effective
Date (the “Covenant Period”) on the following:
          (a) Executive will not directly or indirectly, whether as an owner,
director, officer, manager, consultant, agent or employee work for any of the
following companies or any entity that succeeds to any part of the business of
any of the following companies that is in competition with the Company: i2
Technologies, Logility, Inc., Manhattan Associates, Inc., Oracle Corporation,
SAP AG, or SAS. Executive acknowledges that this non-competition prohibition is
reasonable in scope and duration. If a court of competent jurisdiction
determines the scope or duration is unenforceable, the non-compete shall be
reformed and modified to the extent required to render them valid and
enforceable.
          (b) Executive will not, either directly or indirectly, separately or
in association with others, interfere with, impair, disrupt or damage Company’s
relationship with any of its customers or customer prospects by soliciting or
encouraging others to solicit any of them for the purpose of diverting or taking
away business from Company.
          (c) Executive will not, either directly or indirectly, separately or
in association with others, interfere with, impair, disrupt or damage Company’s
business by soliciting, encouraging, hiring or attempting to hire any of the
Company’s employees or causing others to solicit or encourage any of the
Company’s employees to discontinue their employment with Company.
Notwithstanding the previous sentence, Executive may give references for
employees and tell headhunters the names of employees of Company, in either
event, where the Executive is aware that the employee has been identified by
Company as not being part of its long-term plans after a change of control of
the Company.
7. Executive acknowledges and agrees that she shall continue to be bound by and
comply with the terms of the Proprietary Information and Inventions Agreement.
On or before the Termination Date, Executive will return to the Company, in good
working condition, all Company property and equipment that is in Executive’s
possession or control, including, but not limited to, any files, records, credit
cards,

3



--------------------------------------------------------------------------------



 



keys, programs, manuals, business plans, financial records, and all electronic
or paper documents (and any copies thereof) that Executive prepared or received
in the course of her employment with the Company. Notwithstanding the foregoing,
Executive is entitled to keep and maintain in her possession (a) Executive’s
laptop and Blackberry device issued by the Company following the Company’s
removal of any proprietary information from such devices and (b) all artwork and
personal possessions in Executive’s office, which the Company agrees to pack and
ship to Executive’s home address at the Company’s expense.
     Executive acknowledges and agrees that Executive has continuing
non-disclosure obligations under the Proprietary Information and Inventions
Agreement. Executive acknowledges and reaffirms Executive’s obligation to
continue to abide fully and completely with all post-employment provisions of
the Proprietary Information and Inventions Agreement and agrees that nothing in
this Agreement shall operate to excuse or otherwise relieve Executive of such
obligations.
8. Each of Executive and the Company agree not to make any statements, written
or verbal, or cause or encourage others to make any statements, written or
verbal, that defame, disparage or in any way criticize the personal or business
reputation, practices or conduct of the other including, in the case of the
Company, its employees and directors. Furthermore, the Company agrees that any
announcement of Executive’s departure shall be subject to Executive’s approval.
The Company shall respond to any inquiries regarding Executive’s employment by
providing only information as to Executive’s job title, dates of employment, and
salary.
9. If any provision of this Agreement is deemed invalid, illegal, or
unenforceable, that provision will be modified so as to make it valid, legal,
and enforceable, or if it cannot be so modified, it will be stricken from this
Agreement, and the validity, legality, and enforceability of the remainder of
the Agreement shall not in any way be affected. In the event of any legal action
relating to or arising out of this Agreement, the prevailing party shall be
entitled to recover from the losing party its attorneys’ fees and costs incurred
in that action.
10. The Company intends that income provided to the Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code (“Section 409A”). The provisions of this Agreement shall be
interpreted and construed in favor of satisfying any applicable requirements of
Section 409A of the Code. However, the Company does not guarantee any particular
tax effect for income provided to the Executive pursuant to this Agreement. In
any event, except for the Company’s responsibility to withhold applicable income
and employment taxes from compensation paid or provided to the Executive, the
Company shall not be responsible for the payment of any applicable taxes
incurred by the Executive on compensation paid or provided to the Executive
pursuant to this Agreement. In the event that any compensation to be paid or
provided to Executive pursuant to this Agreement may be subject to the excise
tax described in Section 409A, the Company may delay such payment for the
minimum period required in order to avoid the imposition of such excise tax.
11. This Agreement, together with the Release Agreement attached hereto as
Exhibit A, and the Proprietary Information and Inventions Agreement, constitute
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior negotiations and agreements between the parties,
whether written or oral, with the exception of any stock option or other equity
agreements between the parties. Notwithstanding the foregoing, the Company
confirms that the Agreement, dated October 11, 1997 by and between the Company
and Executive regarding, inter alia, indemnification rights of Executive,
remains in full force and effect. This Agreement may not be modified or amended
except by a document signed by an authorized officer of the Company and
Executive.
EXECUTIVE UNDERSTANDS THAT SHE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT SHE IS GIVING UP ANY LEGAL CLAIMS (AS DESCRIBED ABOVE IN
THE RELEASE AGREEMENT) SHE HAS AGAINST THE PARTIES

4



--------------------------------------------------------------------------------



 



RELEASED ABOVE BY SIGNING THIS AGREEMENT. EXECUTIVE FURTHER UNDERSTANDS THAT SHE
MAY HAVE UP TO 21 DAYS TO CONSIDER THIS AGREEMENT, THAT SHE MAY REVOKE IT AT ANY
TIME DURING THE 7 DAYS AFTER SHE SIGNS IT, AND THAT IT SHALL NOT BECOME
EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED. EXECUTIVE ACKNOWLEDGES THAT SHE IS
SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE
COMPENSATION AND BENEFITS DESCRIBED IN PARAGRAPHS 3 AND 4, WHICH COMPENSATION
AND BENEFITS SHE WOULD NOT OTHERWISE BE ENTITLED TO RECEIVE.

         
Dated: April 6, 2009
  /s/ Kristen L. Magnuson
 
Kristen L. Magnuson    

                  JDA SOFTWARE GROUP, INC.    
 
           
Dated: April 6, 2009
  By:   /s/ Hamish N. Brewer
 
Hamish N. Brewer    
 
      President and Chief Executive Officer    

By re-signing this Agreement on or after the Termination Date, I hereby extend
the release of claims set forth in the Release Agreement so as to include any
and all such claims that exist or arise at any time up to and including the
Termination Date. I also acknowledge and agree that I have been paid all wages
(including base salary, paid time off, and bonuses) that I earned during my
employment with the Company. I understand that I may revoke this extension of
the release of claims at anytime within the seven days following my re-execution
of this Agreement, which revocation must be made in the manner described in the
last sentence of Paragraph 1.

         
Dated:                , 2009
   
 
Kristen L. Magnuson    

By re-signing this Agreement on or after the Termination Date, the Company
hereby extends the release of claims set forth in the Release Agreement so as to
include any and all such claims that exist or arise at any time up to and
including the Termination Date.

              Dated:                , 2009   JDA SOFTWARE GROUP, INC.    
 
           
 
  By:    
 
        Hamish N. Brewer         President and Chief Executive Officer    

5



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT
     This Confidential Separation and Release Agreement (“Agreement”) is between
Kristen L. Magnuson (“Executive”) and JDA Software Group, Inc. (the “Company”)
(hereinafter the “parties”), and is entered into as of April 6, 2009. This
Agreement will not become effective until the expiration of seven (7) days from
Executive’s execution of this Agreement (the “Effective Date”).
     WHEREAS, Executive has been employed by the Company as Executive Vice
President and Chief Financial Officer:
     WHEREAS, the Company and Executive are entering into a Confidential
Separation Agreement (the “Separation Agreement”) dated on the date hereof,
which provides for, among other things, certain severance benefits and for
Executive’s employment with the Company to cease as of the date set forth
therein (the “Termination Date”);
     WHEREAS, the Company and Executive desire to avoid disputes and/or
litigation regarding Executive’s termination from employment or any events or
circumstances preceding or coincident with the termination from employment;
     WHEREAS, the Company and Executive have agreed upon the terms on which
Executive is willing, for sufficient and lawful consideration, to compromise any
claims known and unknown which Executive may have against the Company and on
which the Company is willing, for sufficient and lawful consideration, to
compromise any claims known and unknown which the Company may have against
Executive; and
     WHEREAS, the parties desire to settle fully and finally, in the manner set
forth herein, all differences between them which have arisen, or which may
arise, prior to, or at the time of, the execution of this Agreement, including,
but in no way limited to, any and all claims and controversies arising out of
the employment relationship between Executive and the Company, and the
termination thereof.
     NOW, THEREFORE, in consideration of these recitals and the promises and
agreements set forth in this Agreement, Executive’s employment with the Company
will terminate upon the following terms:
     1. General Release: Executive for herself and her assigns hereby
IRREVOCABLY AND UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER DISCHARGES the
Company and any current or former stockholders, directors, parent, subsidiary,
affiliated, and related corporations, firms, associations, partnerships, and
entities, and their successors and assigns (the “Company Parties”), and the
Company for itself and the Company Parties hereby IRREVOCABLY AND
UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER DISCHARGES Executive and her
assigns, from any and all claims and causes of action whatsoever, whether known
or unknown or whether connected with Executive’s employment by the Company or
not, which may have arisen, or which may arise, prior to, or at the time of, the
execution of this Agreement, including, but not limited to, any claim or cause
of action arising out of any contract, express or implied, any covenant of good
faith and fair dealing, express or implied, any tort (whether intentional or
released in this agreement), or under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the

6



--------------------------------------------------------------------------------



 



Worker Adjustment and Retraining Notification (WARN) Act, the Older Workers
Benefit Protection Act, or any other municipal, local, state, or federal law,
common or statutory.
     2. Covenant Not to Sue: The parties also COVENANT NOT TO SUE, OR OTHERWISE
PARTICIPATE IN ANY ACTION OR CLASS ACTION against the other party or any of the
released parties based upon any of the claims released in this Agreement.
     3. Right to Revoke: Either party may revoke this Agreement by notice to the
other party, in writing, received within seven (7) days of the date of its
execution by Executive (the “Revocation Period”). Executive agrees that
Executive will not receive the benefits provided by the Separation Agreement if
Executive revokes this Agreement. Executive also acknowledges and agrees that if
the Company has not received from Executive notice of Executive’s revocation of
this Agreement prior to the expiration of the Revocation Period, Executive will
have forever waived Executive’s right to revoke this Agreement, and this
Agreement shall thereafter be enforceable and have full force and effect.
     4. Acknowledgement: Executive acknowledges and agrees that: (A) except as
provided by this Agreement and the Separation Agreement, no additional
consideration, including salary, wages, bonuses or stock options, is to be paid
to her by the Company in connection with this Agreement and the Separation
Agreement; (B) except as provided by this Agreement and the Separation
Agreement, Executive has no contractual right or claim to the severance payments
described herein and therein; and, (C) payments pursuant to this Agreement and
the Separation Agreement shall terminate immediately if Executive breaches any
of the provisions of this Agreement or the Separation Agreement.
     5. Non-Admissions: The parties acknowledge that by entering into this
Agreement, the other party does not admit, and does specifically deny, any
violation of any local, state, or federal law.
     6. Severability: If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, such provision shall be fully severable and/or
construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Agreement continuing in full force and effect.
     7. Entire Agreement: This Agreement, along with the Proprietary Information
and Inventions Agreement and the Separation Agreement constitute the entire
agreement between the Executive and the Company, and supersede all prior and
contemporaneous negotiations and agreements, oral or written. This Agreement
cannot be changed or terminated except pursuant to a written agreement executed
by the parties.
     8. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, except where preempted by
federal law.
     9. Statement of Understanding: By executing this Agreement, Executive
acknowledges that (a) Executive has had at least twenty-one (21) days to
consider the terms of this Agreement and has considered its terms for such a
period of time or has knowingly and voluntarily waived Executive’s right to do
so by executing this Agreement and returning it to the Company; (b) Executive
has been advised by the Company to consult with an attorney regarding the terms
of this Agreement; (c) Executive has consulted with, or has had sufficient
opportunity to consult with, an attorney of Executive’s own choosing regarding
the terms of this Agreement; (d) any and all questions regarding the terms of
this Agreement have been asked and answered to Executive’s complete
satisfaction; (e) Executive has read this Agreement and fully understands its
terms and their import; (f) except as provided by this Agreement and the
Separation Agreement, Executive has no contractual right or claim to the
benefits and payments described herein and therein; (g) the consideration
provided for herein is good and valuable; and (h)

7



--------------------------------------------------------------------------------



 



Executive is entering into this Agreement voluntarily, of Executive’s own free
will, and without any coercion, undue influence, threat, or intimidation of any
kind or type whatsoever.
EXECUTED in Scottsdale, AZ , this day of April 6, 2009.

         
 
  /s/ Kristen L. Magnuson
 
Kristen L. Magnuson    

EXECUTED in Scottsdale, AZ , this day of April 6, 2009.

                  JDA SOFTWARE GROUP, INC.    
 
           
 
  By:   /s/ Hamish N. Brewer
 
Hamish N. Brewer    
 
      President and Chief Executive Officer    

8



--------------------------------------------------------------------------------



 



EXHIBIT B
EQUITY AWARDS PURSUANT TO THE COMPANY’S
2005 PERFORMANCE INCENTIVE PLAN SUBJECT TO VESTING ACCELERATION

                                              Unvested Shares                  
  Subject to Award                     Automatically             Shares Subject
to   Vesting as of the
Type of Award
  Date of Grant   Award   Effective Date
Restricted Stock Units
    3/13/07       32,706       6,805  
Restricted Stock Units
    5/14/07       4,327       903  
Performance Shares
    2/7/08       20,945       9,600  

9